Citation Nr: 1625682	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-47 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine at C5-6.

2.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2004, the RO increased the evaluation of the Veteran's cervical spine disability to 10 percent disabling.  The Veteran filed a notice of disagreement dated in October 2004 and the RO issued a statement of the case dated in October 2005.  The Veteran filed a substantive appeal in December 2005.

In August 2010, the RO continued a 10 percent evaluation for left upper extremity radiculopathy.  The Veteran filed a notice of disagreement dated in August 2010 and the RO issued a statement of the case dated in November 2010.  The Veteran filed a substantive appeal in December 2010.  

In July 2015, the Board remanded this matter for additional development.

In a November 2015 rating decision, the RO increased the evaluation of the left upper radiculopathy to 20 percent disabling, effective March 30, 2004.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine does not result in forward flexion of the cervical spine to 30 degrees or less or combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there were no incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  The manifestations of the radiculopathy of the left upper extremity most nearly approximate the criteria of mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for a rating in excess of 20 percent for left upper extremity radiculopathy are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in June 2004 and July 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims that fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

This matter was remanded in July 2015 in order to afford the Veteran VA examinations in connection with his claims.  These examinations were conducted in October 2015 and are adequate to evaluate the claims.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased ratings.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. § 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of motion, VA applies the provisions of 38 C.F.R. § 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Cervical spine.

The cervical spine disability is rated as 10 percent disabling under Diagnostic Code 5243, which is evaluated under the General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003). 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003). 

Diagnostic Code 5010 directs that arthritis due to trauma that is substantiated by X-ray findings should be rated as degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.  In this case, however, the Veteran is in receipt of a compensable rating under Diagnostic Code 5237.  Thus, a separate rating under Diagnostic Code 5003 is not warranted.

The evidence in this case consists of treatment records, VA examinations dated in August 2004, July 2010, and October 2015, and statements submitted by the Veteran.

Upon VA examination in August 2004, the Veteran reported having flare-ups twice a year after lifting something wrong.  In general, however, the Veteran indicated that his neck did not bother him and that he was able to run and walk without any difficulty and was able to do most activities of daily living without any problems.   When he did have the biannual flare-ups of his neck problem, the Veteran reported that it would usually take three weeks until it felt better.  The Veteran did not miss work because of this and was able to control it with activity modification.  The Veteran was indicated to be right hand dominant.  Objectively range of motion testing showed flexion of 45 degrees, extension of 45 degrees, right and left lateral rotation at 80 degrees, right lateral flexion at 45 degrees and left lateral flexion at 25 degrees, for a total combined range of motion of 320 degrees.  Range of motion in the left lateral flexion was limited due to pain.  The Veteran denied any fatigability, weakness, lack of coordination, or instability and stated that if ever he has a flare-up his range of motion was limited only by pain.  On neurological examination there were no abnormalities found except for decreased sensation to sharp/dull in the C6 distribution especially at the thumb.  X-ray revealed very minimal narrowing of the C5-C6 disc space with no degenerative changes.  MRI revealed the cervical vertebral body height and alignment was maintained throughout without demonstrable active pathology.   The diagnosis was chronic C5-6 disc herniation with intermittent radiculopathy.

An MRI dated in September 2004 indicated normal findings, except for at C5/C6 which indicated 5 mm left paracentral buckling of posterior longitudinal ligament and a bulging disc with severe narrowing left neural foramen minimal narrowing left paracentral region of spinal canal.

Upon VA examination in July 2010, the Veteran reported constant pain stiffness and spasm in the cervical spine.  Inspection of the spine showed normal posture, head position, and symmetry in appearance.  The Veteran's gait was normal during the examination.  Range of motion of the cervical spine showed flexion at 40 degrees, extension at 30 degrees, left lateral flexion at 30 degrees, left lateral rotation at 30 degrees, right lateral flexion at 30 degrees, and right lateral rotation at 30 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing. Range of motion was limited by pain at extremes, but not by weakness fatigue incoordination, or lack of endurance.  The onset of pain was indicated to be from exertion or from lifting.  The Veteran described flare-ups of pain every 2-3 weeks upon weight lifting that were indicated to be moderate.  There was no ankylosis or atrophy and no spasm on examination.  There were no indications of bladder or bowel dysfunction related to the Veteran neck disability.  The neurological examination was indicated to be normal.  The Veteran was diagnosed with cervical radiculopathy with left lateral disc bulge at C 5-6 and mild multilevel cervical degenerative arthritis with disc space narrowing at C5-6.  The effects of the disability were indicated to be mild limitations with driving, and moderate limitations and problems with exercise and lifting, left side

Private treatment records and x-ray findings confirmed degenerative arthritic changes to the cervical spine with disc space narrowing at C5-6.  

Upon VA examination in October 2015, the diagnoses were degenerative arthritis and disc herniation of the cervical spine.  The Veteran's claims file was reviewed in connection with the examination and report.  The examination showed the following range of motion measurements: Forward Flexion (0-45): 0 to 45 degrees, Extension (0-45): 0 to 45 degrees, Right Lateral Flexion (0-45): 0 to 30 degrees, Left Lateral Flexion (0-45): 0 to 45 degrees, Right Lateral Rotation (0-80): 0 to 70 degrees, Left Lateral Rotation (0-80): 0 to 80 degrees.  Pain was noted with motion testing.  Repetitive motion testing did not result in additional limitations. The examination did not show localized tenderness, guarding, or muscle spasm of the cervical spine.  The Veteran indicated that pain was more frequent than it used to be, but denied flare-ups.  He was indicated to be right hand dominant and reported that the effects of the disability were pain and stiffness.  Range of motion did not itself contribute to a functional loss.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal with no atrophy.  Neurological testing was normal with the exception of the left shoulder which showed decreased light touch sensation at C5.  There was no radicular pain, except for mild pain and numbness noted in the left upper extremity and no other signs or symptoms of radiculopathy. There was no ankylosis of the cervical spine, and no bowel or bladder problems due to cervical myelopathy.  There was no intervertebral disc syndrome (IVDS) and episodes requiring bed rest.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is not warranted in this case.  The evidence of record does not show that forward flexion was limited to 30 degrees or less, nor does the evidence show that combined range of motion of the cervical spine was less than 170 degrees for the appeal period.  There is no evidence of ankylosis, and while there was some evidence that the Veteran experienced muscle spasms, there was no evidence that such spasms caused abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Even when considering the factors outlined in 38 C.F.R. § 4.40, 4.45, and 4.59, a rating in excess of 10 percent is warranted.  There was no evidence that pain or flare-ups limited the Veteran's forward flexion to 30 degrees or limited the Veteran's combined range of motion to 170 degrees.  Indeed, while the Veteran asserted that he experienced some flare-ups, he denied such at his most recent VA examination in October 2015.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 5237.

There is also no evidence of any neurologic impairment other than upper left extremity radiculopathy, for which service connection has been awarded.  As there is no evidence of other neurological abnormality associated with the service-connected neck disability, separate ratings for such are not warranted.

Regarding IVDS, there is no evidence of any incapacitating episodes of such.  Thus, a separate rating under Diagnostic Code 5243 is not warranted.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505. However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against these claims, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left upper extremity.

The Veteran's service-connected left upper extremity disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8510, for mild incomplete paralysis of the median nerve of the upper radicular group (fifth and sixth cervicals). 

According to DC 8510, a 20 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Moderate incomplete paralysis of the major extremity is assigned a 40 percent rating, while such incomplete paralysis of the minor extremity is assigned a 30 percent rating.  Severe incomplete paralysis of the major extremity is assigned a 50 percent rating,  while severe incomplete paralysis of the minor extremity is assigned a 40 percent rating.  Complete paralysis is assigned a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id. 

The terms "slight," "moderate," and "severe" under Diagnostic Code 8510 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence in this case includes treatment records and VA examination reports dated in August 2004, July 2010, and October 2015.

Upon examination in August 2004, the Veteran's neurological examination indicated that there were no abnormalities found except for decreased sensation to sharp/dull in the C6 distribution especially at the thumb.  X-ray revealed very minimal narrowing of the C5-C6 disc space with no degenerative changes.  MRI revealed the cervical vertebral body height and alignment was maintained throughout without demonstrable active pathology.   The Veteran was diagnosed was chronic C5-6 disc herniation with intermittent radiculopathy.

An MRI dated in September 2004 indicated normal findings, except for at C5/C6 which indicated 5 mm left paracentral buckling of posterior longitudinal ligament and a bulging disc with severe narrowing left neural foramen minimal narrowing left paracentral region of spinal canal.

On examination in July 2010 VA, the Veteran reported constant tingling pain on the left which radiated from the neck.  The onset of pain was indicated to be from exertion or from lifting.  Peripheral nerves reflex examination revealed biceps at 2+,  triceps at 2+, brachioradiahs at 2+, and finger jerk at 2+, all within normal limits.  The VA examiner confirmed the diagnosis of left upper extremity radiculopathy.  

The Veteran also submitted private treatment records showing neurological findings that revealed positive paresthesias of the left upper extremity.  There was numbness and weakness noted in the left upper extremity.  Muscle strength revealed 4/5.
 
On VA examination dated in October 2015, the Veteran was diagnosed with left upper extremity radiculopathy. The Veteran was indicated to be right hand dominant.  Current complaints included intermittent tingling down the arm and tingling that radiated through the left side of face.  Muscle strength was normal with no atrophy.  Neurological testing was normal with the exception of the left shoulder which showed decreased light touch sensation at C5.  There was no radicular pain, except for mild pain and numbness noted in the left upper extremity.  The nerve roots involved were indicated to be C5/C6 (upper radicular group) on the left with mild severity. 

Based on these findings, the Board finds that a rating in excess of 20 percent for radiculopathy of the left upper extremity is not warranted.  While the Veteran has credibly reported symptoms of numbness, tingling, and pain in the left upper extremity, such manifestations were described by the October 2015 VA examiner as mild.  Findings of the other examiners and medical evidence were either consistent with the October 2015 findings or less severe.  A review of the evidence did not indicate findings of moderate severity in the left upper extremity as would be required for a higher evaluation.  As noted by the evidence of record, the Veteran has no atrophy of the left upper extremity suggestive of wasting away of muscle from inactivity (i.e., from being unable to use the shoulder and its muscles).  Further there was no decrease in reflexes or motor strength in the extremity.  Thus, the Board cannot find that the disability rises to the level of moderate incomplete paralysis.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505. However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disabilities above reasonably describes and assesses his disability level and symptomatology.  The criteria to rate his cervical spine disability include limitation of motion and limitation of function due to pain, weakness, and loss of function.  Thus, the demonstrated manifestations - namely pain, range of motion, tenderness, and inability to lift or do strenuous labor for long periods of time- are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150.  The rating for radiculopathy contemplates the severity of the paralysis of the affected nerve group.  

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his cervical spine disability and left upper extremity radiculopathy, and referral for consideration of extra-schedular evaluations is not warranted.

Moreover, record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  The Board has fully considered both service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  On the recent VA examination, it was noted that functional ability was not limited by pain, weakness, fatigability and incoordination with repeated use over a period of time.  The resulting impairment would not preclude the Veteran from working.  

The Veteran submitted a statement dated in December 2005 in which he reported that he worked at a job where he was forced to spend a considerable amount of time on his feet and also typing reports using a computer.  He indicated that pain and tightness in his neck and left arm would build very quickly when he was seated in a typing position at the computer and, as such, he was only able to type for approximately 5 minutes before stopping to stretch, and stand.  The Veteran stated that he worked 12 hour shifts for 3 or 4 consecutive days and then have 3 or 4 consecutive days off.  The Veteran stated that his job with the San Bernardino Sheriff's Department as a Deputy Sheriff was impacted by his neck and shoulder disabilities in that the conditions consistently interfered with day to day activities and made it difficult to complete tasks at work.  The Veteran's spouse also submitted a lay statement indicated that she worked with the Veteran and that his service-connected disabilities negatively affected his work.  However, neither he, nor the overall record, has indicated that he is prevented from securing or maintaining gainful employment due to his service-connected disabilities.  Thus, Rice is inapplicable in the present case.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against these claims, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A schedular rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

An initial schedular rating in excess of 20 percent for left upper extremity radiculopathy is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


